Citation Nr: 0843123	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-30 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the left base of the tongue, including as a result of 
exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the above claim. 

In June 2007, the veteran made contentions regarding post-
traumatic stress disorder, bilateral hearing loss, tinnitus, 
and diabetes mellitus type II.  These matters are referred to 
the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

In his October 2007 substantive appeal, the veteran requested 
a hearing before a Veterans Law Judge.  An in-person hearing 
before a Veterans Law Judge was scheduled for April 23, 2008.  
However, on April 23, 2008, the veteran submitted a request 
to reschedule his "video conference" hearing for a later 
date.  Since the RO is responsible for scheduling hearings 
before the Board, a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing 
(either in-person or video conference, 
depending upon his preference) at the RO 
before a Veterans Law Judge.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

